Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-3,5-11,13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 8902380)
Regarding Claim 1,
Lu discloses (Fig. 4b and Fig. 5(f)) a first substrate (522); a second substrate (524) disposed on the first substrate (522) a liquid crystal layer (52) disposed between the first substrate and the second substrate; a polarizing layer (525) disposed on one surface of the second substrate (524); and a metasurface pattern layer (53) disposed on the second substrate, the metasurface pattern layer (53) comprising a first metasurface pattern (Fig.4b, element 411), wherein the polarizing layer (525) is disposed between the liquid crystal layer (52) and the metasurface pattern layer (53).
[AltContent: textbox (2nd metasurface)][AltContent: textbox (Any of these can be considered the 3rd substrate)]
    PNG
    media_image1.png
    250
    534
    media_image1.png
    Greyscale

[AltContent: textbox (1st metasurface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    262
    459
    media_image2.png
    Greyscale


Regarding Claim 2,
	Lu discloses (Fig. 4b and Fig. 5(f)) a color filter (R,G,B)(Fig.3) disposed on one of the first substrate (522) and the second substrate (524).
Regarding Claim 3,

Regarding Claim 5,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein the metasurface (53) pattern layer comprises a third substrate (shown with arrows in pasted figure above); a first metasurface pattern (411)is disposed on the third substrate, and the first metasurface pattern (222) is disposed on one surface of the third substrate  facing the second substrate (524).
Regarding Claim 6,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein the metasurface pattern layer (53) comprises a third substrate (shown with arrows above in pasted figure) the first metasurface (411) patrtern is disposed on the third substrate, and the first metasurface pattern (411) is disposed on one surface of the third substrate opposite to a surface of the third substrate facing the second substrate.
Regarding Claim7,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein the first metasurface pattern (411) comprises a plurality of sub-wavelength antenna elements (properties of metasurface)
Regarding Claim 8,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein each of the plurality of sub-wavelength antenna elements (411) has a size less than a wavelength of visible light (property of metasurface).
Regarding Claim 9,

Regarding Claim 10,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein the plurality of sub-wavelength antenna elements (411) are spaced apart from each other by a distance ranging from about 3 nm to about 5 nm. One would have recognized spacing apart each element of the sub-wavelength antenna elements is a result-effective variable.
Regarding Claim 11,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein each of the plurality of sub-wavelength antenna elements (411) comprises at least one of a V-like shape, a rod shape, a polygonal plate shape, a ring shape, and a sphere shape.
Regarding Claim 13,
	Lu discloses (Fig. 4b and Fig. 5(f)) further comprising a second metasurface pattern (the metal (shaded dark) directly under 412) arranged between the reflective layer (would be located near 106) and the liquid crystal layer (104).
Regarding Claim 14,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein the second metasurface pattern (shown above) is substantially the same (same material) as the first metasurface pattern (411).
Regarding Claim 15,

Regarding Claim 16,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein the reflective layer (412) comprises a second metasurface pattern (shaded dark part directly underneath 412).
Regarding Claim 17,
Lu discloses (Fig. 4b and Fig. 5(f)) wherein the metasurface pattern layer (411) comprises a third substrate (shown above) and wherein the display device further comprises a light source (66) on one side of the third substrate (Fig. 6).
Regarding Claim 18,
Lu discloses (Fig. 4b and Fig. 5(f))  a first substrate (522); a second substrate (524) disposed on the first substrate; a liquid crystal layer (52) interposed between the first substrate and the second substrate; a reflective layer disposed on the first substrate; a first metasurface pattern (53) disposed on one surface of the second substrate; and a polarizing layer (525) disposed on another surface of the second substrate, wherein the polarizing layer (525) is disposed between the first metasurface pattern (53) and the liquid crystal layer (52).
Regarding Claim 19,
	Lu discloses (Fig. 4b and Fig. 5(f)) a color filter (R,G,B) disposed on one of the first substrate (522) and the second substrate (524).
Regarding Claim 20,

Regarding Claim 21,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein each of the plurality of sub-wavelength antenna elements (53) having a size ranging from about 20 nm to about 40 nm. One would have recognized the size of the sub-wavelength antenna elements is a result-effective variable.
Regarding Claim 22,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein the plurality of sub-wavelength antenna elements (53) are spaced apart from each other by a distance ranging from about 3 nm to about 5 nm. One would have recognized spacing out of the sub-wavelength antenna elements is a result-effective variable.
Regarding Claim 23,
	Lu discloses (Fig. 4b and Fig. 5(f)) wherein each of the plurality of sub-wavelength antenna elements (53) comprising at least one of a V-like shape, a rod shape, a polygonal plate shape, a ring shape, and a sphere shape.
Regarding Claim 24,
	Lu discloses (Fig. 4b and Fig. 5(f)) further comprising a second metasurface pattern (411) arranged between the reflective layer (412) and the liquid crystal layer (52).
Regarding Claim 25,
Lu discloses (Fig. 4b and Fig. 5(f)) a first substrate (522); a second substrate (524) disposed on the first substrate; a liquid crystal layer (52) disposed between the first substrate and the second substrate; a reflective layer (415) disposed on the first substrate (522) a and wherein the polarizing layer (525).
Regarding Claim 26,
	Lu discloses (Fig. 4b and Fig. 5(f)) a color fitler (R,G,B) disposed on one of the first substrate (522) and the second substrate (524) wherein the first metasurface pattern (53) negatively refracts the light obliquely incident (known property of metasurface) on the display surface with respect to a normal line to the metasurface pattern layer to within about 10 degrees with respect to the normal line to pass through the color filter substantially perpendicularly. One would have recognized degree of the normal line the metasurface is a result-effective variable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 8902380) in view of Meyer Timmerman Thijssen et al (US 20190129243)
Regarding Claim 4,
	Lu discloses (Fig. 4b and Fig. 5(f)) everything as disclosed above.
Lu does not disclose an air layer disposed between the polarizing layer (525) and the metasurface pattern layer (53).
Meyer Timmerman Thijssen et al discloses (Fig. 2) an air layer (Fig. 1 shows a gap between the elements) disposed between the polarizing layer and the metasurface pattern layer.
It would have been obvious to one of ordinary skill in the art to modify Lu to include Meyer Timmerman Thijssen et al’s air layer motivated by the desire to create a separation between the two elements.
Regarding Claim 12,
	In addition to Lu and Meyer Timmerman Thijssen et al, Meyer Timmerman Thijssen et al discloses wherein the metasurface pattern  layer has a refractive index of about 5 or higher.[0021]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871